DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2021 has been reviewed by the examiner and entered of record in the file. 
2.	Claim 18 is amended. Claims 2-15, 18, 21, 22, 31 and 22 are pending in the application.  Claims 6 and 7 are presently withdrawn as directed to non-elected species.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted June 23, 2021 is in compliance with the provisions of 37 CFR 1.97, and has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.
	
Previous Claim Rejections - 35 USC § 112
4.	Claims 2-15, 18, 21, 22, 31 and 32 were previously rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-5, 8-15, 18, 21, 22, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Moench et al, U.S. 20120070476 A1, in view of Guthrie et al, WO 2015/095793 A1, as evidenced by https://www.merckmanuals.com/home/infections/sexually-transmitted-diseases-stds/human-papillomavirus-hpv-infection (hereafter referred to as “MerckManuals.com”).
	Claim 18 is directed to a method of treating genital warts caused by human papilloma virus (HPV) in a subject infected with HPV, comprising intravaginally administering a composition comprising (a) L-lactic acid and (b) carrageenan, further comprising a preservative (claim 2), (more specifically benzoic acid (claim 4)) and a polymer thickener (more specifically xanthan gum (claim 5)).  Claim 3 limits the weight percent of each ingredient. Claim 5 further limits the polymer thickener.  Claim 8 limits the carrageenan.  Claim 9 limits wherein the composition comprises a humectant; claim 10 further limits the humectant.  Claim 11 limits wherein the composition comprises a pharmaceutically acceptable carrier, more specifically an claim 12). Claim 13 limits wherein the composition comprises water and/or a buffer and wherein the buffer is citric acid or potassium bitartrate.  Claim 14 limits wherein the composition is a gel or a liquid (more specifically a gel).  Claim 15 limits wherein the composition is injectable or instillable.  Claims 21 and 22 further limit the duration (more specifically between 1 week and 20 weeks (claim 31)) and frequency (more specifically once a day or every other day (claim 32)) of the course of treatment.
	Moench et al teach a method of treating established vaginal infections (see paragraph [0072]) in particular genital tract infections caused by sexually transmitted pathogens comprising the administration of a composition comprising L-lactic acid to the genital tract (see paragraph [0010]), more specifically wherein the pathogen is HPV, “[i]n an embodiment, the composition is administered to a subject suffering from a pathogenic infection of its genital tract, specifically human papillomavirus (HPV), (see the 14th line of paragraph [0130]).  Moench et al teach intravaginal administration in paragraph [0131]: “[i]n an embodiment, a sustained-release device providing… an effective dose of lactic acid is inserted into the vagina.”  Moench et al teach that the L-lactic acid composition can be in the form of a gel: “[e]xamples of non-solid dosage forms include, without limitation, gels” (see paragraph [0111]).  
	HPV causes genital warts in and around the vagina, as evidenced by MerckManuals.com (see the top section of page 1).
	As such, Moench et al teach a method of treating established vaginal infections including HPV (HPV is characterized by genital warts), comprising the intravaginal administration of a gel composition comprising L-lactic acid in a subject in need thereof, but do not teach wherein the composition comprises carrageenan.
Guthrie et al teach a composition for intravaginal administration comprising L-lactic acid and carrageenan (please see lines 2-3 of paragraph [0017]), and specifically paragraphs [0070]-[0071] wherein Guthrie et al teach a composition comprising L-lactic acid, alginic acid, iota carrageenan, benzoic acid, xanthan gum, citric acid, potassium bitartrate, glycerol, and water.  Guthrie et al teach humectants selected from glycerol, polyethylene glycol, propylene glycol, sorbitol, or tricacetin (paragraph [0017], lines 10-11).  Guthrie et al teach weight percent of lactic acid of about 1-10%, and bioadhesive compounds (i.e. xanthan gum and carrageenan, please see paragraph [0061]) of about 1-10%, (see paragraph [0061]).  Guthrie et al teach a gel composition (paragraph [0075]), and teach intravaginal administration in paragraphs [0026] and [0028]. Guthrie et al teach multiple courses of treatment in Example 3 at paragraph [0097] wherein the gel was administered over a period of 7 menstrual cycles.  Guthrie et al teach daily intravaginal administration in paragraph [0021] which is within the range required by instant claim 32. Regarding the frequency and duration of treatment recited in instant claims 22 and 31, the prior art does not disclose the exact course of treatment, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness, In re Peterson. 65 USPQ2d 1379,1382 (Fed. Cir. 2003).
Normally it is to be expected that a change in dosage or administration frequency, or both, would be a patentable modification.  Under some circumstances, however, changes such as these may impart patentability to a process if the particular changes claimed produce a new and unexpected result which result is different in kind and not merely in degree from the results of the prior art.  Such ranges are termed "critical" ranges, and the Applicant has the burden of proving such criticality.  However, even if Applicant's modification results in great improvement and utility over the prior 
	Accordingly, one skilled in the art would be motivated to employ the known composition of Guthrie et al in a method of treating HPV in a subject in need thereof, comprising intravaginally administering the known composition comprising L-lactic acid and carrageenan and would have a reasonable expectation of success in the treatment of HPV.  One of ordinary skill in the art would immediately recognize that the instantly recited composition comprising L-lactic acid has potent activity against sexually transmitted pathogens including HPV, in patients infected with HPV, as suggested by Moench et al.  The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
Regarding the weight percent of the recited components, the “about 1-10% of lactic acid” taught by Guthrie et al is within the scope of “about 1 to about 10% of L-lactic acid” as required by instant claim 3.  The “about 1-10% of one or more bioadhesive compounds” taught by Guthrie is within the scope of the “about 0.1% to about 10% of the polymer thickener” (i.e. xanthan gum) as required by claim 3, and the “about 1-10% of one or more matrix forming compounds” taught by Guthrie is within the scope of the “about 0.1 to about 10% of carrageenan” as required by claim 3.
	As such, a prima facie case is established.  

Conclusion
7.	Claims 2-15, 18, 21, 22, 31 and 32 are pending in the application.  Claims 6 and 7 and are presently withdrawn as directed to a non-elected invention.  Claims 2-5, 8-15, 18, 21, 22, 31 and 32 are rejected.  No claim is presently allowable.

Telephone Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JARED BARSKY/Primary Examiner, Art Unit 1628